Name: 2007/708/EC: Commission Decision of 31 October 2007 amending the list of experts appointed as members of the Scientific Committees in the field of consumer safety, public health and the environment and the prolongation of their term of office
 Type: Decision
 Subject Matter: consumption;  labour market;  personnel management and staff remuneration;  health;  EU institutions and European civil service;  environmental policy
 Date Published: 2007-11-01

 1.11.2007 EN Official Journal of the European Union L 287/25 COMMISSION DECISION of 31 October 2007 amending the list of experts appointed as members of the Scientific Committees in the field of consumer safety, public health and the environment and the prolongation of their term of office (2007/708/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 152 and 153 thereof, Having regard to Commission Decision 2004/210/EC of 3 March 2004 setting up Scientific Committees in the field of consumer safety, public health and the environment (1), and in particular Article 3 and the first subparagraph of Article 7(1) thereof, Whereas: (1) Decision 2004/210/EC provides for the establishment of the Scientific Committee on Consumer Products (the SCCP), the Scientific Committee on Health and Environmental Risks (the SCHER) and the Scientific Committee on Emerging and Newly Identified Health Risks (the SCENIHR) (the Scientific Committees). Pursuant to Article 3(4) of that Decision, the Commission is to appoint the members of those Scientific Committees. (2) Under Article 7(1) of that Decision, as amended by Commission Decision 2007/263/EC, the term of office of the members of the Scientific Committees is limited to three years, and to three consecutive terms. However, the Commission may, in exceptional circumstances, prolong the terms of office of the members of such committees for a period not exceeding 18 months in order to safeguard the continuity of the expertise. (3) Decision C(2004)2788 on the appointment of the members of the three Scientific Committees set up by Decision 2004/210/EC provides that the experts listed in Annex I to that Decision are appointed as members of the three Scientific Committees set up by Decision 2004/210/EC. (4) The term of office of current members of the Scientific Committees is due to expire in July 2007. However, the composition of the Scientific Committees needs be amended to take into account the entry into force of Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) and establishing the European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (2). In addition, in order for the Commission to adequately prepare the review of the provision of scientific advice in view of the future tasks of the Scientific Committees, without disrupting the continuity of the scientific advice in the transition period until the establishment of European Chemicals Agency, the term of office of members should be prolonged until 31 December 2008. (5) The Commission should therefore appoint the members of the Scientific Committees for the period ending 31 December 2008. (6) Some of the current members of the Scientific Committees have expressed their intention not to remain in office for an additional period until the 31 December 2008. Those members should therefore be deleted from the list of experts appointed as members of the Scientific Committees set out in Annex I to Decision C(2004) 2788. (7) Decision C(2004) 2788 should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The amended list of experts appointed as members of the Scientific Committees set out in Annex I to Decision C(2004) 2788 and published in the Official Journal of the European Union C 209 of 31 August 2006 is replaced by the text in the Annex to this Decision. Article 2 The term of office of the members of the Scientific Committees referred to Article 1 is prolonged until 31 December 2008. Done at Brussels, 31 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 66, 4.3.2004, p. 45. Decision as amended by Decision 2007/263/EC (OJ L 114, 1.5.2007, p. 14). (2) OJ L 396, 30.12.2006, p. 1; corrected version in OJ L 136, 29.5.2007, p. 3. ANNEX List of experts appointed as members of the Scientific Committees Amended list in alphabetical order of the scientists appointed by the Commission as members of the Scientific Committees established by Decision 2004/210/EC of 3 March 2004 as amended by Decision 2007/263/EC. This list replaces the list published in the Official Journal C 209 of 31 August 2006. Scientific Committee on Consumer Products (SCCP) Dr. Claire Chambers Consultant Toxicologist, Chambers Toxicological Consulting. Research associate at the University of Dublin, Ireland. Prof. Gisela Degen Head of Biochemical-Toxicological Laboratory, Institut fÃ ¼r Arbeitsphysiologie, University of Dortmund, Germany. Prof. Ruta Dubakiene Head of Allergy Centre, Vilnius University Antakalnis Clinical Hospital, Lithuania. Dr. Bozena Jazwiec-Kanyion Environmental scientist at the Institute of Occupational Medicine and Environmental Health, Poland. Prof. Em. Vassilios Kapoulas Emeritus Professor of Biochemistry, University of Ioannina, Greece. Prof. Jean Krutmann Director, Institut fÃ ¼r Umweltmedizinische Forschung (IUF), Heinrich-Heine-University, DÃ ¼sseldorf, Germany. Prof. Carola LidÃ ©n Head of Department of Occupational and Environmental Health, Stockholm Centre for Public Health, Sweden. Prof. Jean-Paul Marty Professor of Pharmacology, Laboratory of Dermopharmacology and Cosmetology, Faculty of Pharmacy, University of Paris South, France. Prof. Thomas Platzek Professor, Dr. rer. nat., Bundesinstitut fÃ ¼r Risikobewertung, Germany. Dr. Suresh Chandra Rastogi Senior Research Scientist, Department of Environmental Chemistry and Microbiology, National Environmental Institute, Denmark. Prof. Jean Revuz Chef de service, Service universitaire de dermatologie, hÃ ´pital Henri-Mondor, France. Prof. Vera Maria Rogiers Head of Department, Department of Toxicology, Dermato-Cosmetology and Pharmacognosy, Vrije Universiteit Brussel (VUB), Belgium. Prof. Tore Sanner Head of Department of Environmental and Occupational Cancer, The Norwegian Radium Hospital Institute for Cancer Research, Norway. Prof. GÃ ¼nter Speit Professor of Human Genetics, Department of Human Genetics, University Clinic Ulm, Germany. Dr. Jacqueline van Engelen Centre for Substances and Integrated Risk Assessment, Senior scientist, National Institute for Public Health and the Environment, (RIVM), Netherlands. Dr. Ian White Consultant Dermatologist, St. Johns Institute of Dermatology, St Thomas Hospital, United Kingdom. Scientific Committee on Health and Environmental Risks (SCHER) Prof. Herman Autrup Professor of Environmental Medicine, Department of Environmental and Occupational Medicine, University of Arhus, Denmark. Prof. Peter Calow Guest Professor at the Department of Life Sciences and Chemistry, Roskilde University, Denmark. Prof. Dr. Wolfgang Dekant Professor at the Institut fÃ ¼r Toxikologie UniversitÃ ¤t WÃ ¼rzburg, Germany. Prof. Em. Helmut Greim Professor of Toxicology at the Institute of Toxicology and Environmental Hygiene, Technical University of Munich, Germany. Prof. Wojciech Hanke Head of Environmental Reproductive Hazard Unit, Department of Environmental Epidemiology, Nofer Institute of Occupational Medicine, Poland. Prof. Dr. Colin Janssen Professor of Ecotoxicology, Ghent University, Belgium. Prof. Bo Oscar Jansson Professor at the Institute of Applied Environmental Research, Stockholm University, Sweden. Dr. Hannu Komulainen Head of Laboratory of Toxicology, Division of Environmental Health, National Public Health Institute, Finland. Dr. Ole Ladefoged Senior Scientist Danish Food and Veterinary Research, Institute of Food Safety and Nutrition, Denmark. Prof. Johannes Linders Risk evaluator, expert in Pesticides, Centre for Substances and Risk Assessment, National Institute of Public Health and Environment (IRVM), Netherlands. Dr. Inge Mangelsdorf Head of Department of Chemical Risk Assessment, Fraunhofer Institute for Toxicology and Experimental Medicine, Germany. Prof. Marco Nuti Professor, Dipartimento di Chimica e biotecnologie agrarie, Pisa University, Italia. Prof. Anne Steenhout Professor of Ecotoxicology, Institute for Environmental Management and Physical Planning (GEEPSIH), UniversitÃ © Libre de Bruxelles, Belgium. Dr. Jose Tarazona Director of Department of the Environment INIA, Spanish National Institute For Agriculture and Food Research and Technology, Spain. Dr. Emanuela Testai Senior Scientist, Environment and Primary Prevention Mechanisms of Toxicity Unit, Istituto superiore di SanitÃ , Italy. Prof. Marco Vighi Professor of Ecology and Applied Ecology, Department of Environmental Sciences, University of Milano Bicocca, Italy. Dr. Matti Viluksela Senior researcher on Toxicology, Environmental Health Department, National Public Health Institute, Finland. Scientific Committee on Emerging and Newly Identified Health Risks (SCENIHR) Prof. Anders Ahlbom Professor and Head of Division of Epidemiology, Institute of Environmental Medicine. Director of Division of Epidemiology, Stockholm County Council, Karolinska Intitutet, Sweden. Prof. James Bridges Professor of Toxicology and Environmental Health, United Kingdom. Dr. Wilhelmus De Jong Toxicological Pathologist Laboratory for Toxicology Pathology and Genetics, National Institute for Public Health and the Environment (RIVM), Netherlands. Prof. Philippe Hartemann Professeur de santÃ © publique, DÃ ©partement environnement et santÃ © publique, FacultÃ © de mÃ ©decine, universitÃ © de Nancy, France. Dr. Thomas Jung Research group leader, Laboratory of Micro- and Nanostructure, Paul Scherrer Institut, Switzerland. Prof. Mats-Olof Mattsson Professor in Biology, Department of Natural Sciences, Orebro University, Sweden. Dr Jean-Marie PagÃ ¨s Directeur de recherche, Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM), FacultÃ © de mÃ ©decine, universitÃ © de Marseille, France. Prof. Konrad Rydzynski Director General Nofer Institute of Occupational Medicine, Poland. Dr. Dorothea Stahl Assistant Medical Director, Institute for Transfusion Medicine and Transplantation Immunology, University of Muenster, Germany. Dr Mogens Thomsen Directeur de recherche, Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM), Rangeuil, France. Prof. David Williams Director Centre for Tissue Engineering, Department of Clinical Engineering, University of Liverpool, United Kingdom.